This day came the plaintiff by his attorney, and the defendant being solemnly called came not, and the arguments on the part of the plaintiff being heard, and the court being sufficiently advised of and concerning the same, are of opinion that there is error in the record and proceedings of the judgment aforesaid, in this that the arbitrators appointed herein were not sworn before they proceeded to make up their award. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence at the entering of the order of reference, and that the plaintiff recover of the defendant his costs in this behalf expended; which is ordered to be certified to the said court.